Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered August 3, 1994, convicting defendant, after a jury trial, of robbery in *256the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The trial court properly declined to charge attempted robbery in the third degree as a lesser included offense of robbery in the third degree, since there is no reasonable view of the evidence that could support a finding that defendant committed the lesser offense but not the greater (see, People v Glover, 57 NY2d 61, 63-64; CPL 300.50 [1]). Concur—Ellerin, J. P., Wallach, Nardelli and Mazzarelli, JJ.